DETAILED ACTION
Summary
Claims 1-9 are pending in the current application. Claims 4-9 are rejected under 35 USC 112(b). Claims 1-9 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 5 the reference numbers in the middle of the figure are blurry and difficult to read, and in Fig. 12 the reference characters next to mapping output are blurry and difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Claim 1, lines 3-4, “High-bandwidth bus” is considered definite as the claim makes clear the “high-bandwidth bus” is either an AXI-Lite or AXI-Stream type bus.


Claim Objections
Claims 4 and 5 objected to because of the following informalities:
Claim 4 recites “the adjusting a near infrared light source in a subcutaneous vein developing device system” in lines 7-8. It should recite “the adjusting the near infrared light source in the subcutaneous vein developing device system”.
Claim 4 recites “the light source” in lines 9-10. It should recite “the near-infrared light source”.
Claim 5 recites “wherein during collecting data on a near infrared image of a subcutaneous venous vessel” in lines 1-2. It should recite “wherein during the step of collecting data on the near infrared image of the subcutaneous venous vessel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a collected image” in line 4. It is not clear if this is referring to “collected data on a near infrared image”, the “near infrared image”, or if it is setting forth a new collected image. Clarification is required. For the purposes of examination, “a collected image” will be interpreted as referring to “collected data on a near infrared image”.
The term "stable and appropriate" in claim 4 is a relative term which renders the claim indefinite.  The term "stable and appropriate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what is considered a “stable and appropriate” image exposure status compared to an unstable or inappropriate image exposure state. Clarification is required. For the purposes of examination, the claim will be interpreted as the light being adjusted so subsequent image enhancement can occur.
Claim 4 recites the limitation "the image" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, this will be interpreted as “the collected image”.
Claim 4 recites “a resultant image” in line 12. It is unclear if this is referring to and image with enhanced contrast, or this is referring to a different resultant image. Clarification is required. For the purposes of examination, the former definition will be used. 
Claim 6 recites “obtaining image exposure information” in lines 4-5. It is not clear if this is referring to “image exposure information” set forth in line 4, this is the weighted average of image exposure information, or if this is setting forth new image exposure information. Clarification is required. For the purposes of examination, the limitation will be interpreted as referring to the weighted average of the image exposure information.
Claim 6 recites “automatic exposure adjustment and control of the near infrared light source” in lines 5-6. It is not clear if this is referring to “automatic exposure adjustment and control of the light source” in claim 4, or if this is setting forth a different automatic exposure adjustment. Clarification is required. For the purposes of examination, the former definition will be used. 
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zott et al. (U.S PGPub 2014/0039321 A1) in view of Goldman et al. (U.S PGPub 2007/0161909 A1) and Xilinx (Xilinx, A. X. I. "Reference Guide, UG761 (v13. 1)." URL http://www. xilinx. com/support/documentation/ip documentation/ug761 axi reference guide. pdf (2011)).
Regarding Claim 1, Zott teaches a control processing system, comprising 
a processor subsystem (Fig. 1, 1) [0017], and 
a programmable logic subsystem (Fig. 1, 18) interconnected to the processor subsystem via a high-bandwidth bus [0020]+[0028], 
wherein the high-bandwidth bus is an Advanced eXtensible Interface (AXI) bus (Fig. 3) [0028], 
and wherein the control processing system is in signal communication with 
a visible light source driving circuit (Fig. 1, 2) [0015], 
a near infrared light source driving circuit (Fig. 1, 5) [0016], 
a projection imaging element driving circuit (Fig. 1, 8+9) [0017], 
a near infrared imaging element driving circuit (Fig., 1, 25+27) [0018], 
a user control interface (Fig. 1, 21) [0020].
Zott fails to explicitly teach a display screen driving circuit.
Goldman teaches a miniature vein enhancer with a projector (Abstract). This system contains a display screen in addition to the projector [0133], which is driven by a processor (i.e. a display screen driving circuit) [0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zott to include a display screen driving circuit, as taught by Goldman, because this inclusion of a display provides an enlarged image of the target vein, increasing the accuracy of the needle puncture, as recognized by Goldman [0134].
The combination of references fails to explicitly teach the AXI bus is AXI-Lite or AXI-Stream.
Xilinx teaches that AXI-Stream and AXI-Lite are basic types of AXI interfaces (Pg. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the AXI bus of Zott to use either an AXI-Lite or AXI-Stream type bus, as taught by Xilinx, as the substitution for one known AXI type bus with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using either AXI-Lite or AXI-Stream as the high bandwidth bus are reasonably predictable.
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Zott further teaches wherein the visible light source driving circuit, the near infrared light source driving circuit, the projection imaging element driving circuit, the near infrared imaging element driving circuit, and the user control interface are in signal communication with the control processing system (Fig, 1, all the components are in signal communication, via the arrows, with the control processing system (FGPA+CPLD)) [0014]+[0020], 
to implement data collection [0018] and projection imaging of a near infrared image of a subcutaneous venous vessel [0019]; 
and the control processing system is responsible for image data processing [0019] and system control [0015].
Zott fails to explicitly teach that the display screen driving circuit is in signal communication with the control processing system.
Goldman teaches a miniature vein enhancer with a projector (Abstract). This system contains a display screen in addition to the projector [0133], which is driven by a processor (i.e. a display screen driving circuit) [0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zott to include a display screen driving circuit, as taught by Goldman, because this inclusion of a display provides an enlarged image of the target vein, increasing the accuracy of the needle puncture, as recognized by Goldman [0134]. One of ordinary skill would recognize that the display screen driving circuit would also be in signal communication with the control processing system as the display needs to show the same image that is projected by the signal processing system (and must at least have access to that image), as recognized by Goldman [0134].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zott in view of Goldman and Xilinx as applied to claim 1 above, and further in view of Cen et al. (CN 104414620A) (For the purposes of examination, the attached machine translation will be referred to) and Hwang et al. (U.S PGPub 2005/0265267 A1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Zott further teaches an image data collection module [0018], 
an image exposure statistics module, [0025]
a projection output module, [0015]+[0019] 
an automatic exposure adjuster and controller module [0025], 
an image exposure assessment module [0025], 
a system parameter control module [0025], and 
a memory module (Fig. 3, Memory (RAM, DDR2, Flash Memory)) [0028], 
wherein the modules are in signal communication with each other (Fig. 2) [0004] (the module processing occurs in the FGPA).
Zott fails to explicitly teach a display screen output module.
Goldman teaches a miniature vein enhancer with a projector (Abstract). This system contains a display screen in addition to the projector [0133], which is driven by a processor (which must include a display screen output module to output the display image) [0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zott to include a display screen driving circuit, as taught by Goldman, because this inclusion of a display provides an enlarged image of the target vein, increasing the accuracy of the needle puncture, as recognized by Goldman [0134]. 
While Zott teaches enhancing the image [0019], Zott is silent regarding an image contrast enhancement module. The combination further fails to explicitly teach an image cutting and scaling module.
Cen teaches a vein positioning method and device [0002]. This system adjusts the image contrast in image preprocessing [0051]. The system also scales and cuts the image [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combine system contain an image contrast enhancement module and an image cutting and scaling module, as taught by Cen, because this improves the brightness of the image and improves the accuracy of the vein guide, as recognized by Cen [0007].
While it is implied that the image projected by Goldman and displayed on the screen in Goldman are the same (and therefore displayed via a video source multiplexing module), the combination fails to explicitly teach a video source multiplexing module.
Hwang is directed to the same problem faced by the inventor of displaying the same image using two different display outputs simultaneously (Abstract). This system used a multiplexed connected to a video bus in order to concurrently output the video image [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a video source multiplexing module, as taught by Hwang, because it provides a simple, cost-effective method to process the images in one place and output the image to multiple monitors wherever they need to be accessed while maintain clinical efficacy, as recognized by Hwang [0008]+[0006].

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zott in view of Goldman, Cen, Hwang, and Zeman (U.S PGPub 2006/0122515 A1).
Regarding Claim 4, Zott teaches an image processing method using a control processing system, comprising: 
collecting data on a near infrared image of a subcutaneous venous vessel [0016]+[0019], and 
adjusting a near infrared light source in a subcutaneous vein developing device system according to an exposure condition of the collected image [0025], 
to provide a stable and appropriate image exposure status for subsequent image enhancement processing [0025], 
wherein the adjusting a near infrared light source in a subcutaneous vein developing device system comprises image exposure statistics (this histogram is made of exposure statistics), image exposure assessment (the histogram is analyzed), and automatic exposure adjustment and control of the light source [0025].
While Zott teaches enhancing the image [0019], Zott is silent regarding enhancing the contrast of the image. The combination further fails to explicitly teach performing cutting, scaling, on a collected image.
Cen teaches a vein positioning method and device [0002]. This system adjusts the image contrast in image preprocessing [0051]. The system also scales and cuts the image [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combine system contain an image contrast enhancement module and an image cutting and scaling module, as taught by Cen, because this improves the brightness of the image and improves the accuracy of the vein guide, as recognized by Cen [0007].
The combination fails to explicitly teach performing further processing on a resultant image to be output, to implement a display output of a projection imaging element and a display screen.
Goldman teaches a miniature vein enhancer with a projector (Abstract). This system contains a display screen in addition to the projector [0133], which is driven by a processor (i.e. a display screen driving circuit) [0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zott to include a display screen driving circuit, as taught by Goldman, because this inclusion of a display provides an enlarged image of the target vein, increasing the accuracy of the needle puncture, as recognized by Goldman [0134].
While it is implied that the image projected by Goldman and displayed on the screen in Goldman are the same (and a two-way synchronous display output), the combination fails to explicitly teach a two-way synchronous display output.
Hwang is directed to the same problem faced by the inventor of displaying the same image using two different display outputs simultaneously (Abstract). This system used a multiplexed connected to a video bus in order to concurrently output the video image [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a video source multiplexing module, as taught by Hwang, because it provides a simple, cost-effective method to process the images in one place and output the image to multiple monitors wherever they need to be accessed while maintain clinical efficacy, as recognized by Hwang [0008]+[0006].
The combination of references fails to explicitly teach offset adjustment processing.
Zeman teaches a method for projecting a visible light image on the surface on an object (Abstract). This system aligns the image to more accurately make the vein projected on the correct spot (i.e. offset adjustment processing) [0115].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include offset alignment processing, as taught by Zeman, because this ensures the projected image is correctly aligned, increasing the accuracy of the projection, as recognized by Zeman [0015].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination of Zott, Goldman, and Cen fails to explicitly teach processing an output video by using a time- division multiplexing method, to implement two-way synchronous display output of the projection imaging element and the display screen.
Hwang teaches using multiplexing switches to process a video output to send a device to multiple display devices concurrently [0018]. As the system is using multiplexing switches, the multiplexing must be time-division multiplexing (as the switches cannot be pointed to multiple output paths at the same time).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include a video source multiplexing module, as taught by Hwang, because it provides a simple, cost-effective method to process the images in one place and output the image to multiple monitors wherever they need to be accessed while maintain clinical efficacy, as recognized by Hwang [0008]+[0006].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zott in view of Goldman, Cen, Hwang, and Zeman as applied to claim 4 above, and further in view of Mima et al. (U.S PGPub 2015/0181153 A1).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. 
While Zott teaches enhancing the image [0019], Zott is silent regarding enhancing the contrast of the image. The combination further fails to explicitly teach performing cutting, scaling, on a collected image.
Cen teaches a vein positioning method and device [0002]. This system adjusts the image contrast in image preprocessing [0051]. The system also scales and cuts the image [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combine system contain an image contrast enhancement module and an image cutting and scaling module, as taught by Cen, because this improves the brightness of the image and improves the accuracy of the vein guide, as recognized by Cen [0007].
The combination of references fails to explicitly teach offset adjustment processing or a collection lens.
Zeman teaches a method for projecting a visible light image on the surface on an object (Abstract). This system aligns the image to more accurately make the vein projected on the correct spot (i.e. offset adjustment processing) [0115]. This system measures the size of the coverage region of the collection lens to determine the collection region magnification [0109].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include offset alignment processing, as taught by Zeman, because this ensures the projected image is correctly aligned, increasing the accuracy of the projection, as recognized by Zeman [0015].
The combination fails to explicitly teach wherein during collecting data on a near infrared image of a subcutaneous venous vessel, sizes of actual coverage regions of a collection lens and a projection lens are measured respectively according to a projected image, and a position of the coverage region of the projection lens relative to the coverage region of the collection lens is measured.
Mima teaches a projection unit (Abstract). This system measures the position of the coverage region and the projection regions (Fig. 14,420) [0114]. This is relative to the lens of the projection system [0151]. This system also matches the size of the coverage region of the projected lens according to projection region (suggesting the size of the coverage region of the projection lens is measured according to the projected image) with a coverage region of the collected image [0136].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to measure the size of the projections and imaged region, and determine the relative position of the regions, because this increases the accuracy of the projection region on the subject, as recognized by Mima [0005].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zott in view of Goldman, Cen, Hwang, and Zeman as applied to claim 4 above, and further in view of Uyttendaele et al. (U.S Patent 6,813,391 B1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Zott further teaches next, comparison and assessment are performed on obtained image exposure information and automatic exposure adjustment and control of the near infrared light source is implemented [0025].
The combination fails to explicitly teach wherein in the image exposure statistics different weight values are set according to degrees of attention given by a user to different regions and then performing weighted averaging on exposure information of each region.
Uyttendaele teaches a method of exposure adjustment in an image (Abstract). This system uses a weighted average of the exposure, with regions near the center of the image (where the user would give more attention) a higher weight and regions toward the edges giving a lower weight (Col 3, lines 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to use a weighted average based on the degrees of attention given by used to perform weighted averaging, as taught by Uyttendaele, because this provides a more uniform exposure over the entirety of the image, as recognized by Uyttendaele (Col 2, lines 61-64).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zott in view of Goldman, Cen, Hwang, and Zeman as applied to claim 4 above, and further in view of Hogasten et al. (U.S PGPub 2010/0111412 A1).
Regarding Claims 7 and 8, the combination of references teaches the invention substantially as claimed. While Zott teaches using histograms to control exposure, and enhancing the vein image, the combination is silent regarding wherein the enhancing comprises a contrast limited adaptive histogram equalization (CLAHE).
Hogasten teaches a method for image processing infrared images (Abstract). This system using a contrast limited adaptive histogram equalization method to enhance the image [0003].
It would have been obvious to one of ordinary skill in the art to substitute the method of enhancing the image of Zott with a CLAHE method, as taught by Hogasten, as the substitution for one known image enhancement method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of enhancing the image using CLAHE are reasonably predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood et al. (U.S PGPub 2008/0027317 A1), which teaches a miniature vein enhancer.
Luciano et al. (U.S PGPub 2009/0002488 A1), which teaches a method for aligning a projected vein image on a surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793